In an action by a husband to annul a marriage for fraud, the appeal is from a judgment dismissing the complaint after trial. Respondent did not appear or otherwise move with respect to the complaint, did not appear on the trial, and did not appear or file a brief on this appeal. Judgment reversed on the law and the facts, without costs, and interlocutory judgment of annulment directed in favor of appellant, as prayed for in the complaint. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings are made as indicated herein. In our opinion, the proof was sufficient to establish that appellant was induced to marry respondent by reason of her false representation that she was pregnant by him (Gordon v. Gordon, 225 App. Div. 822). The testimony of appellant’s friend to the effect that he heard respondent’s premarital misrepresentation and also her postmarital admission of its falsity is sufficient. to meet the requirement of section 1143 of the Civil Practice Act with regard to “other satisfactory evidence of the facts” in addition to respondent’s admission (Caleca v. Caleca, 278 App. Div. 771; Ambler v. Ambler, 286 App. Div. 1024). Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ., concur.